[Cite as State v. Wofford, 2016-Ohio-7188.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2016-03-057

                                                    :             OPINION
    - vs -                                                         10/3/2016
                                                    :

JUAN WOFFORD,                                       :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2014-06-0993



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Juan Wofford, #710-454, Ross Correctional Institution, P.O. Box 7010, Chillicothe, Ohio
45601, defendant-appellant, pro se



        PIPER, P.J.

        {¶ 1} Defendant-appellant, Juan Wofford, appeals a decision of the Butler County

Court of Common Pleas, denying his request for a finding of a justiciable claim.

        {¶ 2} In 2014, Wofford pled guilty to felonious assault and having weapons under

disability, but later moved the trial court to withdraw his plea. The trial court denied Wofford's

motion to withdraw his plea and instead imposed an 11-year prison sentence. Wofford then
                                                                        Butler CA2016-03-057

appealed his convictions and sentence to this court, and we overruled Wofford's four

assignments of error in which he challenged the voluntariness of his plea, claimed ineffective

assistance of counsel, alleged a double jeopardy violation, and also argued that the

prosecutor committed misconduct by withholding exculpatory evidence. State v. Wofford,

12th Dist. Butler No. CA2014-10-210, 2015-Ohio-3708.

       {¶ 3} Before we issued our decision affirming the convictions, Wofford filed a motion

in the trial court to void the judgment and a petition for postconviction relief. The trial court

denied each motion, and Wofford appealed again. However, we dismissed Wofford's appeal

because his notice of appeal was not filed in a timely manner, thus divesting this court of

jurisdiction.

       {¶ 4} Wofford also filed a motion with the trial court requesting it issue a finding of a

justiciable claim, as required by R.C. 149.43(B)(8), in order for him to obtain a copy of the

discovery from his case. The trial court denied the motion, finding that there were no

pending proceedings for which the public records requested by Wofford would be necessary.

Wofford now appeals the trial court's denial of his motion for a justiciable claim, raising the

following assignment of error.

       {¶ 5} THE TRIAL COURT ERRED AND OR ABUSED ITS DISCRETION IN FINDING

THAT APPELLANT DID NOT HAVE A JUSTICIABLE CLAIM AND THAT THE CLAIM WAS

BARRED BY RES JUDICATA.

       {¶ 6} Wofford argues in his assignment of error that the trial court erred by denying

his motion for a justiciable claim.

       {¶ 7} Pursuant to R.C. 149.43(B)(8), "[t]he General Assembly clearly evidenced a

public-policy decision to restrict a convicted inmate's unlimited access to public records in

order to conserve law enforcement resources." State ex rel. Russell v. Thornton, 111 Ohio

St.3d 409, 2006-Ohio-5858, ¶ 14. Accordingly, "R.C. 149.43(B)(8) requires an incarcerated

                                               -2-
                                                                           Butler CA2016-03-057

criminal offender who seeks records relating to an inmate's criminal prosecution to obtain a

finding by the sentencing judge or the judge's successor that the requested information is

necessary to support what appears to be a justiciable claim." State ex rel. Fernbach v.

Brush, 133 Ohio St. 3d 151, 2012-Ohio-4214, ¶ 2.

          {¶ 8} R.C. 149.43(B)(8) expressly provides,

                 A public office or person responsible for public records is not
                 required to permit a person who is incarcerated pursuant to a
                 criminal conviction or a juvenile adjudication to inspect or to
                 obtain a copy of any public record concerning a criminal
                 investigation or prosecution * * *, unless the request to inspect or
                 to obtain a copy of the record is for the purpose of acquiring
                 information that is subject to release as a public record under this
                 section and the judge who imposed the sentence or made the
                 adjudication with respect to the person, or the judge's successor
                 in office, finds that the information sought in the public record is
                 necessary to support what appears to be a justiciable claim of
                 the person.

          {¶ 9} A justiciable claim is one that is properly brought before a court of justice for

relief.    State v. Cope, 12th Dist. Butler No. CA2015-02-017, 2015-Ohio-3935, ¶ 15.

Establishing a justiciable claim involves identifying a pending proceeding with respect to

which the requested documents would be material. State v. Rodriguez, 12th Dist. Preble No.

CA2013-11-011, 2014-Ohio-2583, ¶ 14. As such, one cannot sufficiently carry his or her

burden by merely alluding to possible future proceedings that could result from access to the

records. Cope at ¶ 15.

          {¶ 10} A trial court's decision with respect to whether an inmate has established a

justiciable claim is reviewed under an abuse of discretion standard. Rodriquez at ¶ 14. A

trial court's decision will not be reversed for an abuse of discretion unless such decision was

unreasonable, arbitrary or unconscionable. State v. Thornton, 12th Dist. Clermont No.

CA2012-09-063, 2013-Ohio-2394, ¶ 34.

          {¶ 11} After reviewing the record, we find that the trial court did not abuse its


                                                 -3-
                                                                       Butler CA2016-03-057

discretion in denying Wofford's request for a justiciable claim. The record indicates that at

the time Wofford filed his motion, there were no pending proceedings for which his public

records request would have proved material. Wofford had already exhausted his direct

appeal, and as previously stated, challenged the voluntariness of his plea and other issues

regarding his convictions and sentence. This court addressed each of Wofford's arguments,

and affirmed his convictions and sentence.

       {¶ 12} Thereafter, the Ohio Supreme Court declined to accept jurisdiction over

Wofford's attempt to appeal his convictions and sentence. State v. Wofford, 144 Ohio St. 3d
1461, 2016-Ohio-172. Even so, Wofford argues that the trial court abused its discretion

because at the time he filed his motion for a justiciable claim, December 7, 2015, his appeal

request was still pending before the Ohio Supreme Court. However, the pending request for

jurisdiction was not a proceeding given that an appeal to the supreme court was

discretionary, and moreover, the supreme court declined jurisdiction on January 20, 2015 —

approximately a month before the trial court issued its decision. Wofford then filed a petition

for postconviction relief and moved the trial court to void his sentence and convictions. The

trial court denied these motions.

       {¶ 13} The trial court determined, and we agree, that upon the exhaustion of

Wofford's direct appeal and petition for postconviction relief, future claims would be barred by

res judicata. The doctrine of res judicata provides that a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack of due

process that was raised or could have been raised by the defendant at the trial, which

resulted in that judgment of conviction, or on an appeal from that judgment. State v.

Blankenburg, 12th Dist. Butler No. CA2012-04-088, 2012-Ohio-6175, ¶ 10.

       {¶ 14} Wofford's public records request was specific to the discovery performed in his

                                              -4-
                                                                         Butler CA2016-03-057

case, and he argues that such discovery is necessary "to support his claim that he was

denied effective assistance of counsel during the trial proceeding where he was mislead [sic]

into taking a guilty plea without reviewing all the evidence against him." Thus, Wofford's

hope is to again challenge the denial of his motion to withdraw his guilty plea, which was the

exact matter already addressed by this court in Wofford's direct appeal as well as the trial

court's denial of Wofford's petition for postconviction relief wherein he challenged the denial

of his motion to withdraw his guilty plea.

       {¶ 15} Wofford also suggests that he has a justiciable claim because he has sought

review of his case from the United States Supreme Court, and filed a petition for a writ of

certiorari on April 15, 2016. This filing was, however, completed after the trial court's entry on

February 23, 2016 denying Wofford's motion for a justiciable claim. Moreover, the law is

clear that Wofford cannot sufficiently carry his burden of showing a justiciable claim by

merely alluding to possible future proceedings that could result from access to the records.

       {¶ 16} Given the lack of pending proceedings in which the documents requested by

Wofford would be necessary, the trial court properly denied Wofford's motion for a justiciable

claim. As such, Wofford's single assignment of error is overruled.

       {¶ 17} Judgment affirmed.


       S. POWELL and RINGLAND, JJ., concur.




                                               -5-